Citation Nr: 0516578	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and the issue of entitlement 
to an increased rating for lumbosacral strain is remanded to 
the RO for action as described below.

The veteran was afforded a VA examination in March 2003.  He 
was noted to have had an injury in service.  The examination 
revealed that he had decreased range of motion in his back 
and extensive arthritis as evidenced by x-ray.  He was unable 
to walk more than a few feet.  No opinion was provided as to 
whether the veteran's service-connected lumbar strain was 
related to the extensive arthritis present in his back.  

A VA medical opinion was provided by a VA examiner in June 
2003.  The physician opined that the veteran's current 
physical condition was related to his post-military 
occupation of being a carpenter, and was not related to his 
service-connected lumbar strain.  He concluded that there was 
no evidence that the veteran's original injury and subsequent 
lumbar strain was the source of his current back condition.  

However, associated with the claims file is a letter dated in 
October 2003 from W. Rankin, D.O.  Dr. Rankin opined that the 
veteran's service-connected back disability had gotten 
progressively worse.  He stated that although the veteran had 
been a carpenter for many years, most of those years were 
spent as a union representative and not as a laborer.  He 
referred to a letter dated in September 1955 wherein the 
veteran's back pain was attributed to his military service 
and his prognosis was noted to be poor.  

Dr. Rankin also provided a letter dated in March 2004 whereby 
he reported that the veteran was able to stand no longer than 
two to three minutes and had to use assistance for mobility.  

The veteran testified at a travel board hearing before the 
undersigned at the Cleveland RO in March 2005.  At that time 
he reported that he had recently received physical therapy 
for his back disability.  He also reported that he was seen 
at the Clarksburg VA medical center every three months and 
that he was seen by his private physician, Dr. Rankin, at 
least once a month.  He testified that he worked as a 
carpenter after service, but for the last twenty years of his 
career, he served as a union representative and he had a desk 
job.  He reported that he had been retired for the last 
twenty-one years.  

Treatment reports from the Clarksburg VA medical center dated 
from February 2002 through January 2003 have been associated 
with the claims file.  Private treatment records from Dr. 
Rankin dated from December 2000 through February 2003 are 
also associated with the claims file.  Current treatment 
reports referenced by the veteran at his hearing, including 
the physical therapy reports, however, have not been 
associated with the claims file.

In light of the conflicting opinions provided by Dr. Rankin 
and the VA physician, a new VA examination is required in 
order to evaluate the veteran's claim.




Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
his service-connected disability.  
After securing the necessary 
release(s), the RO should obtain 
those records that have not been 
previously secured.

2.  After completion of the above 
action, the veteran should be 
afforded an orthopedic examination 
to assess the current disability 
status of his lumbar spine.  The 
claims file and a copy of this 
remand should be made available to 
and reviewed by the examiner prior 
to the examination.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished and 
any such results must be included in 
the examination report.  Range of 
motion studies must be conducted and 
all functional losses should be 
identified, such as pain on use, 
weakness, incoordination, 
fatigability, etc. for the lumbar 
spine.  The examiner is requested to 
provide an opinion as to whether or 
not the veteran's current low back 
arthritis is related to his service-
connected lumbar strain.  

3.  Upon receipt of the VA 
examination report, the RO should 
conduct a review to verify that the 
requested opinion has been offered.  
If information is deemed lacking, 
the RO should refer the report to 
the VA examiner(s) for corrections 
or additions.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted to the veteran's 
satisfaction, he and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



